Citation Nr: 0943067	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-38 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; B.L.




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1967 to 
July 1969.  He died in December 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The appellant and her daughter testified before the 
undersigned Acting Veterans Law Judge at a hearing in August 
2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, at the August 2009 hearing, 
the appellant testified that the Veteran received benefits 
from the Social Security Administration (SSA) since the early 
1990s.

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits); 
see also Collier v. Derwinski, 1 Vet. App. 413 (1991).

Furthermore, the Board finds that a VA medical opinion would 
be beneficial.  The appellant contends that the Veteran's 
heart conditions were related to his service, including 
exposure to herbicides.  Here, the Veteran's service 
treatment records (STRs) indicated complaints of shortness of 
breath on both his enlistment and discharge examinations.  
His enlistment examination also noted chest pains.  A chest 
X-ray dated in December 1968 revealed minimal pulmonary 
fibrosis.  Post-service medical records show that the Veteran 
had chronic obstructive pulmonary disease (COPD), and 
coronary atherosclerotic heart disease.  His DD 214 confirms 
that he was in Vietnam; herbicide exposure is conceded.  His 
death certificate shows that the immediate cause of death was 
cardiogenic shock, with underlying causes of multi-organ 
system failure, sepsis of unknown origin, and re-do coronary 
bypass.  

In light of the above, a VA opinion should be obtained to 
determine whether the Veteran's post-service COPD and 
coronary atherosclerotic heart disease were related to his 
service, including his herbicide exposure.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request any 
disability determination and associated 
records related to the Veteran.  Any 
negative response should be documented 
in the claims folder and communicated 
to the appellant.

2.  Forward the claims file to a 
physician with the appropriate expertise 
to render an opinion as to whether it is 
as least as likely as not (at least a 50 
percent probability) that the Veteran's 
COPD and coronary atherosclerotic heart 
disease were caused or aggravated by any 
disability or injury of service origin, 
to include herbicide exposure.  The 
examiner should discuss whether the 
Veteran's complaints of shortness of 
breath, chest pains, and the finding of 
minimal pulmonary fibrosis in service 
were indications of his later 
disabilities.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the opinion.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
AOJ should ensure that the examination 
report complies with this remand and 
addresses the questions presented.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


